Citation Nr: 0517614	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from May 1946 to April 1947.  He died on August [redacted], 
2000.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

In January 2004, the Board denied the claims of entitlement 
to accrued benefits and nonservice-connected death pension.  
The remaining matter of service connection for cause of death 
was remanded for further development.  The requested 
development has been completed and the case has been returned 
to the Board.  


FINDINGS OF FACT

1.  The veteran died in August 2000.  The immediate cause of 
death was listed as septicemia, with decubitus ulcer as the 
antecedent cause of death, and cerebrovascular accident as 
the underlying cause of death.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  There is no competent medical evidence that the veteran 
had septicemia, decubitus ulcer, or suffered a 
cerebrovascular accident during service or within one year of 
separation from service.

4.  There is no competent medical evidence that cholera, 
tuberculosis, weak lung, or a heart wound caused or 
contributed substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The illnesses that caused the veteran's death was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the appellant 
from the RO dated in January 2002 and February 2005, as well 
as by the discussions in the November 2002 statement of the 
case (SOC) and the March 2005 supplemental statement of the 
case (SSOC).  By means of these documents, the appellant was 
told of the requirements to establish service connection for 
the cause of the veteran's death, of the reasons for the 
denial of her claim, of her and VA's respective duties, and 
she was asked to provide information in her possession 
relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the appellant was provided a VCAA notice 
prior to the July 2002 denial of her claims.  Therefore, 
there are no defects with respect to the timing of the VCAA 
notice requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  As noted when the Board remanded this case in 
January 2004, the veteran's service medical records are 
unavailable, having been destroyed in a fire at the National 
Personnel Records Center records center in 1973.  In the 
January 2004 remand, the Board also addressed discrepancies 
regarding wounds incurred during service noted on several 
copies of the veteran's Enlisted Record and Report of 
Separation, Honorable Discharge (WD AGO Form 53-55).  
However, as the records were destroyed in the fire at NPRC, 
the RO was unable to obtain clarification.  Therefore, 
further efforts to obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2004).

In the January 2004 remand, the Board also requested that the 
RO obtain the terminal hospital records and contact the 
appellant to determine if there was any other additional 
evidence relevant to the appeal.  It appears that there are 
no terminal hospital records as the death certificate does 
not indicate that the veteran had been admitted to the 
hospital at the time of his death.  Further, the appellant 
provided an authorization to obtain records from the 
veteran's July 2000 hospitalization for pneumonia.  
Therefore, it is reasonable to find that July 2000 was the 
veteran's last admission to the hospital and that there are 
no terminal records.  The July 2000 records are associated 
with the file.  Therefore, there is no indication of any 
relevant records that the RO failed to obtain.  The 
appellant's various communications indicate that she has no 
additional evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A medical opinion is unnecessary in this case.  The 
evidentiary record does not show that the listed cause of the 
veteran's death is associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  That the veteran is deceased, i.e., the 
current disability requirement has been met, see Carbino v. 
Gober, 10 Vet. App. 507, 509 (1997), does not by itself 
trigger the Secretary's obligation under § 5103A(d) of 
providing a medical examination or obtaining a medical 
opinion.  Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), and Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the Board concludes that no further assistance to 
the veteran is required.

Service Connection for the Cause of the Veteran's Death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The veteran died on August [redacted], 2000.  The death certificate 
lists septicemia as the immediate cause of death, decubitus 
ulcer as the antecedent cause of death, and cardiovascular 
accident as the underlying cause of death.  There were no 
indications as to whether or not an autopsy had been 
performed.  During his lifetime, service connection had not 
been established for any disabilities, including the 
conditions listed on the death certificate.  

The appellant has asserted that the veteran's death was 
etiologically related to cholera, weak lung, and tuberculosis 
that had been manifested during the veteran's period of 
service.  As noted, the VA has been unable to obtain the 
veteran's service medical records, which are presumed lost in 
the 1973 National Personnel Records Center (NPRC) fire.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim is undertaken with this duty in mind.

A copy of the veteran's WD AGO Form 53-55 received in August 
2001, shows that the veteran's wounds received in action were 
"none."  However, the appellant submitted another WD AGO 
Form 53-55 in April 2003 in support of her claim.  This copy 
of the form shows that the veteran's wounds received in 
action included "Injury left heart wound, weak lung."  

Private medical records show that the veteran was 
hospitalized and treated for pneumonia in July 2000, the 
month before his death.  The treatment records related to 
that hospitalization are negative for any mention of 
longstanding problems with disorders dating back to service, 
including cholera, tuberculosis, weak lung, or a heart wound.  
Therefore, based on the available competent evidence of 
record, it is reasonable to conclude that if the veteran 
suffered from these conditions during service, they were 
acute and transitory and that he did not suffer from 
residuals of these disorders during his post-service years.  
Further, the conditions listed on the WD AGO Form 53-55 
submitted in April 2003 do not appear on the death 
certificate, and there are no indications in the private 
treatment records that the conditions listed on the death 
certificate were longstanding problems having any 
relationship to the veteran's service.  

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the available medical evidence does not show 
that the cause of the veteran's death is related to his 
service.  Therefore, the only remaining evidence in support 
of the claim consists of lay statements.  However, as medical 
expertise is required in this instance, the appellant is not 
competent to comment on a medical matter.  See Espiritu, 
supra.

Overall, the competent evidence of record does show that the 
veteran suffered from the conditions that caused his death as 
well as pneumonia, but is entirely negative for demonstrating 
a relationship between those conditions and the veteran's 
service or any conditions that he may have suffered from 
during service.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.
ORDER

Entitlement to service connection for the cause of the 
veteran's death has not been established, and the appeal is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


